Exhibit 10.29
SECOND AMENDMENT TO

SECURED TERM LOAN AGREEMENT
     This SECOND AMENDMENT TO SECURED TERM LOAN AGREEMENT (this “Second
Amendment”) is made and entered into as of the 9th day of December, 2008, by and
among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION, as a Lender and
Administrative Agent (“KeyBank”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
a Lender (“Wells Fargo” and, together with KeyBank, the “Lenders”).
     WHEREAS, the Borrower and the Lenders are party to that certain Secured
Term Loan Agreement dated as of August 11, 2008, as amended by the First
Amendment to Secured Term Loan Agreement dated as of September 25, 2008 (as the
same may be amended and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended credit to the Borrower on the terms
set forth therein; and
     WHEREAS, the Lenders and the Borrower wish to make certain amendments to
the Credit Agreement so as to update the pricing relating to credit extended
under the Credit Agreement, revise the consent requirements relating to the
addition of borrowing base properties, and update certain provisions and
schedules to the Credit Agreement to reflect the exercise by the Borrower of its
option to increase the Total Commitment;
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement. For all purposes,
the term “Loan Documents” shall mean and include this Second Amendment and each
allonge to a Note.
     2. Increase in Total Commitment. Pursuant to and in accordance with
Section 2.8 of the Credit Agreement, the Borrower hereby requests, and the
Administrative Agent and the Lenders hereby consent to, an increase of Fifteen
Million Dollars ($15,000,000) in the aggregate Total Commitment (the
“Increase”). After giving effect to such Increase, the Total Commitment will be
$50,000,000. Each Lender hereby agrees to its respective Commitment as set forth
on Schedule 2 (as amended hereby).
     3. Amendments to Section 1.1 of the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended as follows:
     (a) The following definitions shall be inserted in the appropriate
alphabetical location:
     “Addition Request. See §8.13(a)(i).
     New Property Diligence Documents. See §8.13(a)(i).

1



--------------------------------------------------------------------------------



 



     Second Amendment Closing Date. December 9, 2008.”
     (b) The second sentence of the definition of “Total Commitment” shall be
deleted in its entirety and replaced with the following:
     “As of the Second Amendment Closing Date, the Total Commitment is
$50,000,000.”
     4. Amendment to Section 2.3(c) of the Credit Agreement. Section 2.3(c) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“With reference to Base Rate Loans, the “Applicable Base Rate Margin” shall be
equal to 0.25% and, with reference to Libor Rate Loans, the “Applicable Libor
Margin” shall be equal to 2.50%.”
     5. Amendment to Section 8.13(a)(i) of the Credit Agreement. Section
8.13(a)(i) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“If, after the Closing Date, the Borrower wishes to designate as an Eligible
Borrowing Base Property a Real Estate Asset that otherwise qualifies as an
Eligible Borrowing Base Property but is owned by a Person other than the
Borrower or a Subsidiary Guarantor, the Borrower shall give the Agent a written
request thereof (the “Addition Request”). With the Addition Request, the
Borrower and/or the potential Subsidiary Guarantor, as applicable, shall deliver
to the Agent each of the following, all of which must be satisfactory to and
approved by the Agent: (i) the organizational structure and Organizational
Documents for the direct and indirect owners of such potential Eligible
Borrowing Base Property; (ii) the operating statements and rent roll with
respect to such potential Eligible Borrowing Base Property; (iii) a Certificate
of Compliance in the form of Exhibit C evidencing compliance with the covenants
set forth in § 10, and containing a certification that no Default or Event of
Default exists and that such potential Borrowing Base Asset is not the subject
of a Disqualifying Environmental Event or a Disqualifying Structural Event, in
each case after giving effect to the inclusion of the additional Eligible
Borrowing Base Property; and (iv) such other documents, instruments, agreements,
amendments or supplements to existing Security Documents, lien search results,
opinions or other information as the Agent deems necessary or advisable with
respect to such potential Eligible Borrowing Base Property, the potential
Subsidiary Guarantor or the potential Pledged Interests (the items specified in
clauses (i) through (iv), the “New Property Diligence Documents”). The requested
addition of such new Eligible Borrowing Base Property shall be effective upon
the receipt of Unanimous Lender Approval (it being hereby agreed that a Lender
shall be deemed to have consented to the Addition Request if, after ten
(10) Business Days following the receipt by such Lender of the Addition Request
and the New Property Diligence Documents, such Lender shall not have responded
in writing to the Agent) and the Agent’s receipt of, and satisfaction with, the
New Property Diligence Documents

2



--------------------------------------------------------------------------------



 



and the applicable Joinder Documents, which shall include, without limitation, a
joinder to the Subsidiary Guaranty pursuant to which such Wholly-owned
Subsidiary which owns the potential Eligible Borrowing Base Property guarantees
the Obligations, a supplement to the Equity Pledge Agreement pursuant to which
one hundred percent of the Equity Interests of such Subsidiary shall be pledged
to the Agent and a supplement to the Account Agreement, if applicable.”
     6. Amendment to Section 8.13(c) of the Credit Agreement. Section 8.13(c) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“In the event the Borrower wishes to add a Real Estate Asset to the Borrowing
Base Pool which does not meet one or more of the Borrowing Base Property
Conditions or the provisions of §8.13(a), such Real Estate. Asset may be
included in the Borrowing Base with the approval of the Agent and Unanimous
Lender Approval.”
     7. Amendment to Schedule 2 to the Credit Agreement. Schedule 2 to the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
“Commitments and Commitment Percentages

                              Commitment   Lender   Commitment     Percentage  
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114
  $ 25,000,000       50 %
 
               
Wells Fargo Bank, National Association
1750 H Street, NW, 4th Floor
Washington, DC 20006
  $ 25,000,000       50 %

     8. Conditions to Effectiveness. This Second Amendment shall become
effective upon receipt by KeyBank of the following:
     (a) this Second Amendment duly and properly authorized, executed and
delivered by the Borrower and the Lenders;
     (b) allonges, executed and delivered by the Borrower, to all Notes issued
to the Lenders;
     (c) each of the Joinder Documents with respect to Windsor at Battlefield,
LLC becoming a Subsidiary Guarantor and the addition of the Windsor at
Battlefield, LLC property as an Eligible Borrowing Base Property;

3



--------------------------------------------------------------------------------



 



     (d) payment of all fees specified in the Fee Letter; and
     (e) such other documents, instruments, agreements and information as
KeyBank shall have requested, including, without limitation, those set forth in
the closing agenda provided by KeyBank to the Borrower in connection with this
Second Amendment.
     9. Representations and Warranties. The Borrower represents and warrants to
each Lender as follows:
          (a) The execution, delivery and performance of this Second Amendment
hereby (i) are within the corporate, partnership or other authority of the
Borrower, (ii) have been duly authorized by all necessary corporate or
partnership proceedings, (iii) do not conflict with or result in any material
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to the Borrower so as to materially adversely affect the
assets, business or any activity of the Borrower, and (iv) do not conflict with
any provision of the charter, articles, bylaws, operating agreement, partnership
agreement or any similar agreement of the Borrower or any agreement or other
instrument binding upon the Borrower.
          (b) The execution, delivery and performance of this Second Amendment
will result in valid and legally binding obligations of the Borrower enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief or other equitable
remedy is subject to the discretion of the court before which any proceeding
therefor may be brought.
          (c) The execution, delivery and performance by the Borrower of this
Second Amendment and the transactions contemplated hereby do not require any
approval or consent of, or filing with, any governmental agency or authority.
          (d) Each of the representations and warranties of the Borrower
contained in the Credit Agreement and each other Loan Document (after giving
effect to this Second Amendment) or in any document or instrument delivered
pursuant to or in connection therewith shall be true as of the date as of which
they were made and are true and correct in all material respects as of the date
hereof with the same effect as if made on and as of the date hereof (except to
the extent of changes resulting from transactions contemplated or permitted by
the Credit Agreement and changes occurring in the ordinary course of business
which singly or in the aggregate do not create a material adverse effect, and to
the extent that such representations and warranties relate expressly to an
earlier date).
          (e) After giving effect to this Second Amendment (i) no Default or
Event of Default under the Credit Agreement has occurred and is continuing,
including, without limitation, any failure to comply with Section 10.5 or
Section 10.6 of the Credit Agreement and (ii) the outstanding amount of the Term
Loan will not exceed 60% of the Value of Borrowing Base Properties.

4



--------------------------------------------------------------------------------



 



     10. Ratification, etc. Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This Second Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by all amendments, including this Second
Amendment.
     11. GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     12. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page left intentionally blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Secured Term Loan Agreement as of the date first set forth above,

                              BORROWER:
 
                            FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP
 
                            By:   First Potomac Realty Trust, its sole general
partner
 
                   
 
          By:   /s/ Barry H. Bass    
 
          Name: Barry H. Bass    
 
          Title: Chief Financial Officer and    
 
                      Executive Vice President            

LENDER AND ADMINISTRATIVE AGENT:
 
                            KEYBANK NATIONAL ASSOCIATION
 
                   
 
      By:   /s/ Jason K. Weaver    
 
          Name: Jason K. Weaver    
 
          Title: Senior Vice President    
 
                           
LENDER:
 
                            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
                   
 
      By:                   Name:             Title:

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Secured Term Loan Agreement as of the date first set forth above,

                              BORROWER:
 
                            FIRST POTOMAC REALTY INVESTMENT LIMITED
PARTNERSHIP
 
                            By:   First Potomac Realty Trust, its sole general
partner
 
                   
 
          By:   /s/ Barry H. Bass    
 
          Name: Barry H. Bass    
 
          Title: Chief Financial Officer and    
 
                       Executive Vice President            

LENDER AND ADMINISTRATIVE AGENT:
 
                            KEYBANK NATIONAL ASSOCIATION
 
                   
 
      By:   /s/ Jason K. Weaver    
 
          Name: Jason K. Weaver    
 
          Title: Senior Vice President    
 
                           
LENDER:
 
                            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
                   
 
      By:            
 
         
 
                Name:             Title:

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Secured Term Loan Agreement as of the date first set forth above,

                              BORROWER:
 
                            FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
                            By:   First Potomac Realty Trust, its sole general
partner
 
                   
 
          By:   /s/ Barry H. Bass    
 
             
 
   
 
            Name: Barry H. Bass    
 
            Title: Chief Financial Officer and    
 
                        Executive Vice President            

LENDER AND ADMINISTRATIVE AGENT:
 
                            KEYBANK NATIONAL ASSOCIATION
 
                   
 
      By:   /s/ Jason K. Weaver    
 
          Name: Jason K. Weaver    
 
          Title: Senior Vice President    
 
                           
LENDER:
 
                            WELLS FARGO BANK, NATIONAL ASSOCIATION
 
                   
 
      By:            
 
         
 
                Name:             Title:

8